Citation Nr: 1545636	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  09-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to service connection for a skin disability, claimed as chloracne, to include as due to herbicide exposure.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), current evaluated as 50 percent prior to January 17, 2013, and 70 percent therefrom.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in May 2008 (skin disability), April 2012 (PTSD), and May 2014 (TDIU) from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This case was previously remanded by the Board in September 2012 for additional development.

The Veteran initially submitted a claim for entitlement to service connection for chloracne.  See VA Form 21-4138, Statement in Support of Claim, received in February 2008.  In determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As discussed more fully below, the record shows that the Veteran has a current skin disability that is manifested by sores and rashes and that has been diagnosed as folliculitis, and not as chloracne.  Although the Veteran sought service connection only for chloracne, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any . . .  disability that may be reasonably encompassed."  Id.  In essence, a veteran does not file a claim to receive benefits for a particular diagnosis that is named on a claims form, such as chloracne, but instead makes a general claim for compensation for the difficulties posed by the condition.  See Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

The Board notes that in March 2015, VA sent the Veteran a letter informing him that additional evidence consisting of VA treatment records dated between January 2012 and March 2014 had been associated with the record but not yet considered by the Agency or Original Jurisdiction (AOJ).  The letter further informed the Veteran that he had 45 days from the date of the letter to submit a waiver of initial AOJ consideration of this additional evidence.  It instructed the Veteran that, if no response was received within 45 days, the Board would assume the Veteran does not wish the Board to decide his appeal at this time, and would remand the appeal for AOJ consideration.  The Veteran did not respond to the letter within 45 days.  In addition, an Appellant's Post-Remand Brief provided by the Veteran's representative in October 2015 does not discuss whether initial AOJ consideration of the additional evidence is waived.

However, in this decision, the Board finds that service connection is warranted for a skin disability, namely folliculitis.  This represents a full grant of the benefit sought on appeal.  Furthermore, the Board's decision is limited to the issue of service connection.  The downstream issues of the disability rating and effective date for the award of service connection for folliculitis will be decided at a later time by the RO.  This preserves the Veteran's right to appeal the disability rating, effective date, or both.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).  As such, the AOJ will have an opportunity to consider the additional VA treatment records in determining those downstream issues.  Therefore, the Board finds that the Veteran is not prejudiced by the action taken herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will proceed in making a decision on the matter rather than remanding for initial AOJ consideration of the additional evidence, despite the contents of the March 2015 letter.  As to the issues remanded herein, the AOJ will have an opportunity to review the additional evidence when it readjudicates the issues following completion of the requested development.

The issues of entitlement to an increased disability rating for PTSD, currently rated 50 percent prior to January 17, 2013 and 70 percent therefrom, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The record does not contain competent evidence that the Veteran has been diagnosed with chloracne; however, the record includes competent evidence that the Veteran has been diagnosed with folliculitis.

2.  Folliculitis is not a disease for which presumptive service connection is warranted based on in-service exposure to herbicides.

3.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's current folliculitis had its onset during, or is otherwise causally related to, the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for folliculitis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board grants entitlement to service connection for folliculitis.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error and further discussion of VA's compliance with those duties is not necessary.  See Bernard, 4 Vet. App. 384.


Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in September 2012.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the September 2012 Board remand directed the AOJ to schedule the Veteran for a VA examination to assess the nature, extent, and etiology of any current skin disability, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.

Pursuant to the September 2012 Board remand, the AOJ provided the Veteran with a VA skin examination in November 2012 that was consistent with the remand directives, and then readjudicated the claim in a January 2013 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the September 2012 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, the law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed under 38 C.F.R. § 3.309(e) includes "chloracne or other acneform disease consistent with chloracne."

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he currently has chloracne that is related to his active service, to include in-service exposure to herbicide agents.  See, e.g., VA Form 21-21-4138, Statement in Support of Claim, received in February 2008.

The Veteran's DD Form 214 reflects in-country service in the Republic of Vietnam during the Vietnam era.  Therefore, exposure to herbicide agents is conceded.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

The Board acknowledges that the Veteran has reported that he has chloracne.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in February 2008.  The Veteran, as a lay witness, is competent to testify as to disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he is not competent to render a medical diagnosis as to his specific skin disability, as doing such is a complex medical question requiring medical knowledge and expertise the Veteran has not been shown to possess.  See Jandreau, 492 F.3d 1372.  As such, the Veteran's statements do not constitute competent evidence establishing that he has chloracne.

The competent evidence of record shows that the Veteran has a current diagnosis for folliculitis, and not for chloracne.  Specifically, the VA treatment records note chloracne as part of the Veteran's past medical history.  However, the record contains no current diagnosis for chloracne during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The medical record only reflects a current diagnosis and treatment for folliculitis.  In addition, the November 2012 VA examiner found no evidence of chloracne on exam or in a review of the medical record, and instead diagnosed the Veteran with folliculitis.  Based on the competent evidence of record, the Board finds that the Veteran has a current diagnosis for folliculitis, and does not have a current diagnosis for chloracne.

The Board observes that folliculitis is not listed as a disease warranting presumptive service connection based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  As the Veteran's folliculitis is not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, entitlement to service connection for folliculitis on a presumptive basis, as due to in-service exposure to herbicide agents, is not warranted.

Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran has indicated that he noticed sores on his neck and back shortly after returning from Vietnam in approximately 1967.  See November 2012 VA examination report.  His service treatment records show that, in November 1966, the Veteran complained of a rash in the crotch for the previous two days.  In May 1968, he complained of a rash on the side of his face.  The initial impression was of poison ivy rash.  However, it appears that the rash continued to spread, reaching his neck and back.  Later notes dated May 31, 1968, include an impression of probable contact dermatitis of the face and back.  A report of separation medical examination dated September 1968 shows that the Veteran had a normal clinical evaluation of the skin.  On a report of separation medical history, the Veteran indicated that he did not have, currently or at any time in the past, a skin disease.

A lay witness, R. N., provided a statement in January 2009, wherein he indicated that he has known the Veteran since childhood.  He reported that, shortly after the Veteran's discharge from active service, he observed that the skin on the Veteran's back was "ruddy and had some sort of infection."  R. N. further reported that when he brought this to the Veteran's attention, the Veteran stated that it was the result of in-service Agent Orange exposure.

The Veteran and R. N. are competent to report the presence of rashes and sores, as such symptoms are readily observable by lay witnesses through the senses.  The Veteran is also competent to report onset of such symptoms during active service.  See Layno, 6 Vet. App. at 469-70 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Given the in-service treatment for rashes, the Board finds the Veteran and R. N. are also credible in their reports of the Veteran's symptomatology.  The Veteran's statements, R. N.'s statements, and the service treatment records provide probative evidence of an in-service injury or disease.

Accordingly, the probative evidence of record demonstrates that the Veteran has a current disability of folliculitis, and that he had an in-service injury or disease.  The question left for consideration, therefore, is whether it is at least as likely as not that there is a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.102, 3.303.

There are multiple medical opinions of record that associate the Veteran's current folliculitis to his active service.  In a letter dated in February 2008, A. Olmstead, M.D., notes that the Veteran currently has scalp folliculitis.  Dr. Olmstead further notes that the Veteran was exposed to herbicide agents while in Vietnam, "and actually folliculitis is one of the reported conditions after Agent Orange exposure."  Treatment records from Dr. Olmstead dated from March 2007 to February 2008 are of record.  They show that Dr. Olmstead treated the Veteran for, among other things, folliculitis.

In a letter dated May 2008, S. L. Karassik, M. D., states that the Veteran has a severe acneform eruption involving the scalp.  Dr. Karassik further notes that the Veteran was exposed to Agent Orange while in Vietnam.  He then opines, "Folliculitis as well as chloracne are recognized effects of this [Agent Orange] exposure."

Dr. Olmstead provided a second letter in December 2008.  In the December 2008 letter, Dr. Olmstead again notes the Veteran's in-service herbicide exposure.  He further notes that those exposed to herbicide agents may develop chloracne.  Then, he acknowledges the Veteran's reported in-service acne rashes, and states "[t]here certainly seems to be a continuation of this rash in [the Veteran's] scalp with the rash that he developed while in Vietnam.  Thus, there is certainly a temporal relationship between the folliculitis that he has now and his Agent Orange exposure."

Finally, the November 2011 VA examiner opined that it is less likely than not that a medical nexus can be established between the Veteran's in-service herbicide exposure and his current folliculitis.  As a rationale, the examiner noted that folliculitis is not an accepted sequela of Agent Orange exposure and there was no evidence of chloracne on examination or by medical record review.  The examiner also noted that opining as to a relationship between folliculitis and Agent Orange would be mere speculation.  The examiner did not provide an opinion as to direct service connection for the folliculitis.

The Board again acknowledges the Veteran's statements linking his current skin disability to his in-service exposure to herbicide agents.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in February 2008.  The Veteran, as a lay witness, is not competent to render a medical opinion as to the etiology of his folliculitis, as such is a complex medical question requiring medical knowledge and expertise the Veteran has not been shown to possess.  See Jandreau, 492 F.3d 1372.  Thus, the Veteran's statements do not constitute competent evidence establishing a link between his current disability and his in-service exposure to herbicide agents.

The Board has considered the competent opinions of record.  In determining the probative value to be assigned to a medical opinion, the Board considers three factors.  First, the Board assesses whether the medical expert was fully informed of the pertinent factual premises of the case, including the Veteran's medical history.  Next, the Board determines whether the medical expert provided a fully articulated opinion.  Finally, the Board considers whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current folliculitis had its onset during active service.  In making this finding, the Board affords little probative weight to the November 2012 VA examiner's negative opinion, Dr. Olmstead's February 2008 positive opinion, and Dr. Karassik's May 2008 positive opinion.  These opinions, which pertain to a potential causal link between the Veteran's in-service herbicide exposure and his current folliculitis, are conclusory and lack convincing rationale.  Specifically, in his February 2008 letter, Dr. Olmstead does not provide any supporting rationale for his assertion that "folliculitis is one of the reported conditions after Agent Orange exposure."  Similarly, in his May 2008 letter, Dr. Karassik provides no supporting citation or rationale for her assertion that, "Folliculitis as well as chloracne are recognized effects of this exposure."  The November 2012 VA examiner's negative opinion is equally unsupported.  The examiner merely states that folliculitis is not an accepted sequela of herbicide agent exposure, and that there was no evidence of chloracne on examination or by medical record review.  Because these opinions lack detail and proper rationale, they are of little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  Thus, there is no substantially probative evidence of record linking the Veteran's current folliculitis to his in-service herbicide exposure.

However, the Board finds that the other competent evidence of record, including Dr. Olmstead's December 2008 letter, demonstrates that it is at least as likely as not that the Veteran's current folliculitis had its onset during his active service.  Specifically, the Veteran has reported to VA that he experienced rash symptoms during active service.  As noted above, the Board finds the Veteran credible in this regard as his statements are supported by the service treatment records and R. N.'s statements.  The service treatment records show in-service treatment for rashes of the crotch, back, neck, and face.  R. N. provided competent testimony of witnessing rash symptoms on the Veteran's back shortly after the Veteran's discharge from active service.  The Board notes that R. N. is also credible in this regard as there is nothing in the record to impugn his credibility.  

Furthermore, in his December 2008 letter, Dr. Olmstead stated that there "certainly seems to be a continuation of this rash in [the Veteran's] scalp with the rash that he developed while in Vietnam."  Although the remainder of the letter reveals that Dr. Olmstead's intent was specifically to associate the Veteran's current symptomatology to his in-service herbicide exposure, the Board finds Dr. Olmstead's December 2008 statements are probative evidence demonstrating that the Veteran's current folliculitis is a continuation of the in-service rash symptoms.  In this regard, the Board notes that Dr. Olmstead has treated the Veteran for his folliculitis.  Thus, he has had an opportunity to examine the Veteran personally.  In addition, although there is no indication that Dr. Olmstead reviewed the Veteran's claims file, his December 2008 letter demonstrates knowledge of the Veteran's relevant medical history that is consistent with other evidence of record.  Moreover, Dr. Olmstead has the medical knowledge and training necessary to determine whether the current symptoms are a continuation of the past symptoms.  In short, Dr. Olmstead provided a fully articulated opinion that was based on adequate information of the pertinent factual premises of the case and on his medical knowledge and expertise.  As such, the Board finds that Dr. Olmstead's opinion constitutes probative evidence that the Veteran's current folliculitis is a continuation of his in-service symptomatology.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.

The Board acknowledges that the Veteran's report of discharge medical history reflects that he denied having a skin disability currently or at any time in the past.  However, the Veteran's statement on the report of discharge medical history were clearly offered in error, as the service treatment records document treatment for rashes in November 1966 and May 1968.  Therefore, the Board does not attach evidentiary weight to the report of discharge medical history, and does not find that the report impugns the Veteran's credibility on the matter.

In summary, the Veteran is competent to report symptomatology related to skin diseases as they are readily observable through the senses.  See Layno, 6 Vet. App. at 470; Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1376-77.  The Veteran has been consistent in his contentions, both in statements made to VA in pursuit of compensation and to healthcare providers in pursuit of treatment.  His statements are supported by the service treatment records and by R. N.'s January 2009 letter.  Therefore, the Board also finds the Veteran credible in his reports.  Although there is no highly probative evidence of record establishing a nexus between the Veteran's in-service herbicide exposure and his current folliculitis, there is probative evidence establishing that the Veteran has a current skin disability of folliculitis that had its onset during his active service, and has been recurrent since that time.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's folliculitis had its onset during his active service.  Any remaining doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for folliculitis must be granted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for folliculitis is granted.


REMAND

The April 2012 rating decision denied a disability rating in excess of 50 percent for PTSD.  A VA notification letter dated April 29, 2012, acknowledges that a notice of disagreement (NOD) was timely received as to the issue.  In a February 2013 rating decision, the RO granted the Veteran a rating of 70 percent for the service-connected PTSD from January 17, 2013.  A VA notification letter dated March 5, 2013, instructs the Veteran "Please refer to the Statement of the Case dated February 25, 2013, for additional information regarding your appeal."  The record does not contain a statement of the case dated February 25, 2013.

The RO again adjudicated the issue in a May 2014 rating decision, determining that a rating in excess of 70 percent for PTSD is not warranted.  The decisions made in the February 2013 and May 2014 rating decisions do not represent a full grant of the benefit sought on appeal.  Therefore, they do not abrogate the Veteran's appeal of the issue.  AB v. Brown, 6 Vet. App. 35 (1993).  Although the March 2013 VA notification letter suggests that a statement of the case (SOC) was issued as to the increased rating claim, the record does not contain such an SOC.  In that regard, the Board observes that a Statement of Representative in Appeals Case recently submitted by the Veteran's representative notes the February 2013 rating decision and the Veteran's NOD as to the decision, but makes no mention of a SOC as to the issue.  The Statement therefore suggests that the representative and the Veteran never received an SOC as to the issue, and are under the impression that the issue remains on appeal.  Accordingly, the Board finds that, despite the statement in the March 5, 2013 notification letter, the record does not show that the Veteran has been issued a SOC corresponding to the timely appealed increased rating claim.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, the "Evidence" section of the April 2012 rating decision lists, among other things, a VA Form 21-526b received in January 2012, a VA notification letter dated in January 2012, a VA examination dated in February 2012, a written statement from the Veteran's wife dated in February 2012, a VCAA Notice Response received in February 2012, and treatment reports from the Boise VA Medical Center dated from September 2011 to February 2012.  In addition, the "Evidence" section of the February 2013 rating decision lists, among other things, a personal hearing at the Boise RO dated in December 2012; a letter from D. McDonald, LCSW, dated in July 2012; treatment records from the VAMC Boise and Twin Falls CBOC dated from September 2011 to February 2013; and two VA examinations dated in February 2012.  It appears that this evidence has not yet been associated with the record.  The record also does not currently contain the notice of disagreement referenced in the April 29, 2012 notification letter.  On remand, the evidence listed in the April 2012 and February 2013 rating decisions that has not yet been associated with the record, and the notice of disagreement referenced in the April 29, 2012 notification letter, must be associated with the record.

Finally, as to the issue of entitlement to a TDIU, the Veteran requested a hearing by live videoconference before a member of the Board in his substantive appeal.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2015.  The Veteran is entitled to the hearing requested.  Furthermore, considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  There is no indication that the Veteran has been scheduled for the requested videoconference Board hearing, or even that he has been placed on the list of those wanting such a hearing.  Therefore, a remand is required in this case.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all evidence listed in the "Evidence" sections of the April 2012 and February 2013 rating decisions that is not currently associated with the record.

2.  Associate with the record the notice of disagreement referenced in the April 29, 2012 VA notification letter.

3.  Provide the Veteran and his representative a statement of the case with respect to the issue of entitlement to an increased rating for posttraumatic stress disorder, currently rated 50 percent prior to January 17, 2013, and 70 percent therefrom.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the April 2012 rating decision's denial of the claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

4.  Schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and his representative of the date, time, and location of the hearing.  Following the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


